NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 26, 2016 *
                               Decided August 29, 2016

                                         Before

                      DANIEL A. MANION, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

No. 16-1361

VIRGIL J. SMITH,                                  Appeal from the United States District
     Petitioner-Appellant,                        Court for the Northern District of Indiana,
                                                  South Bend Division.
      v.
                                                  No. 3:15cv607
RON NEAL,
     Respondent-Appellee.                         James T. Moody,
                                                  Judge.



                                       ORDER

       Virgil Smith, an Indiana prisoner, challenges the denial of his habeas corpus
petition filed under 28 U.S.C. § 2254, alleging that his disciplinary proceeding for
assaulting another inmate did not provide the process that he was due. We affirm.




      *
       After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 16-1361                                                                        Page 2

        While incarcerated at Indiana State Prison, Smith was charged in a disciplinary
case with assaulting another inmate. The inmate had to be sent to a local hospital with
facial injuries. Smith denied involvement, but the victim identiﬁed Smith as the attacker,
as did a conﬁdential informant. The incident had been captured on a video, and Smith
asked the Disciplinary Hearing Oﬃcer to review it. A hearing oﬃcer found Smith
guilty, and Smith was punished with disciplinary segregation; the loss of earned-credit
time, commissary, and phone privileges; and a demotion in credit class (decreasing the
rate at which he could earn good-time credit). Smith petitioned for a writ of habeas
corpus, which the district court granted, concluding that the hearing oﬃcer violated
Wolﬀ v. McDonnell, 418 U.S. 539, 565–66 (1974), by not reviewing the video of the
incident as Smith had requested. See Smith v. Superintendent, No. 3:14-CV-1725-JVB
(N.D. Ind. July 24, 2015).

       Smith received a new hearing with a new hearing oﬃcer. This time the hearing
oﬃcer viewed the video but found that “poor visibility and delays in the footage”
prevented him from seeing the incident clearly or identifying anyone. The oﬃcer also
received a new statement from the victim, asserting that Smith was not the attacker.
Notwithstanding this statement, the oﬃcer stood by the original conduct report and
conﬁdential information in Smith’s ﬁle identifying him as the attacker, and sanctioned
Smith to the same punishments as before, plus $21,735 restitution for the victim’s
medical expenses.

         Smith again petitioned for a writ of habeas corpus, challenging the suﬃciency of
the evidence (in light of the victim’s exculpatory statement) and the harshness of the
punishment (the added restitution). The district court denied the petition; the court said
that it had reviewed the conﬁdential record in the case and was satisﬁed that the ﬁnding
of guilt was supported by “some evidence,” see Superintendent, Mass. Corr. Inst., Walpole
v. Hill, 472 U.S. 445, 454–56 (1985); Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).
The court also stated that the restitution order was not a basis for habeas relief because
it was within the maximum allowable sanction under the Indiana Department of
Corrections’ policy guidelines.

       On appeal Smith argues that the district court failed to adequately examine the
evidence that, he asserts, exonerates him. He points to the victim’s statement denying
that he was the attacker, and argues that there was not suﬃcient evidence to support the
hearing oﬃcer’s ﬁnding of guilt and that his right to due process was violated.

     The “some evidence” standard is a lenient one, requiring no more than “a
modicum of evidence.” Hill, 472 U.S. at 455; see Grandberry v. Smith, 754 F.3d 425, 426
No. 16-1361                                                                              Page 3

(7th Cir. 2014). We do not reweigh the evidence presented; we conﬁne our inquiry to
whether any reliable evidence exists to support the decision, and once found, we
consider the petitioner’s exculpatory evidence only to the extent that it undermines the
reliability of the evidence relied upon by the hearing oﬃcer. Scruggs v. Jordan, 485 F.3d
934, 941 (7th Cir. 2007). Based on this highly deferential review, we agree with the
district court that the record contains “some evidence” that Smith assaulted the other
inmate. The hearing oﬃcer explained that, notwithstanding the victim’s new statement,
he believed Smith was guilty based on the conduct report and the conﬁdential
information in his case ﬁle. We have reviewed these materials and agree that they
provide “some evidence” to support the determination of guilt. 1

       Smith also argues that the district court misapprehended his challenge to the
restitution order, which he regarded as retaliatory because it was imposed only after he
prevailed on his habeas petition. But restitution does not impact the fact or duration of
Smith’s conﬁnement and therefore is not a valid basis for habeas corpus relief.
See 28 U.S.C. § 2254(a); Bailey v. Hill, 599 F.3d 976, 979–80 (9th Cir. 2010); Arnaiz v.
Warden, Fed. Satellite Low, 594 F.3d 1326, 1329 (11th Cir. 2010); see also DeWalt v. Carter,
224 F.3d 607, 617 (7th Cir. 2000). And to the extent he suggests that the court overlooked
a due process claim that his decisionmaker was vindictive, he failed to demonstrate
bias. Not only was Smith’s case heard by a new oﬃcer, see United States v. Cheek, 3 F.3d
1057, 1064 (7th Cir. 1993), but also his unsupported allegations of vindictiveness do not
overcome the presumption of honesty and integrity to which the oﬃcer is entitled,
see Piggie v. Cotton, 342 F.3d 660, 666–67 (7th Cir. 2003).

    On August 10, 2016, Smith ﬁled a motion to dismiss his disciplinary case. We
DENY that motion.

                                                                                AFFIRMED.




       To the extent Smith’s appeal can be read to challenge the reliability of the
       1

confidential informant, see Whitford v. Boglino, 63 F.3d 527, 535 (7th Cir. 1995), the
informant’s statement is corroborated by other evidence in the record.